DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the Claims
Claims 1-4, 6-8, 18, 20, 21, and 23 previously were canceled.  Accordingly, claims 5, 9-17, 19, 22, and 24-26 remain under current examination.  
Maintained Grounds of Rejection, Modified to Address Claim Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 9-17, 19, 22, and 24-26 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without description of any methodology by which analysis is performed as recited for instance in step “c” of claims 19, 22, and 26, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). It is unclear what analysis steps are being claimed.  While a step is drawn to “performing an analysis…obtained from…” and where functional precision effects are claimed, the claim does not teach how to make and use this step of performing.  What steps are necessary to meet the claim?  
Response to Arguments
	Regarding the previously issued rejection under 35 U.S.C. 112(a), Applicant points to paragraphs [0090]-[0097] of the specification as published in alleged support of the claimed accuracy methodology.  In reply, upon review of the specification as filed, and upon review also of the published application cited by Applicant, it is maintained that the specification as filed does not enable one to make and use the analysis step claimed.  What stepwise analysis is performed?  It is noted that the specification as filed describes that there is no false elevation as newly recited in the claims, however it is maintained that he analysis described in step “c” of claim 19 is not disclosed in such a way that one reasonably would have been able to make and sue a method employing a step of analysis.  For instance, what type of methodology enables the stepwise performance of an analysis as claimed?  Upon utilizing the chelator containing product in previous steps of claim 19, what additional steps are necessary to analyze the blood sample obtained to ensure the accuracy as required in the claims?  Absent such a disclosure in the specification as filed, a skilled artisan (i.e., Masters level or technician-trained laboratory specialist) would not have been reasonably able to perform the methodology referenced in step c. 
Moreover, Applicant’s argument has been fully considered but is not persuasive since limitations are not read into the claims from the specification, and these alternative analysis methods generically referenced in the specification as filed do not function the same way or measure the same parameters such that it is apparent each of these alike serve as definitions and equivalents for the purpose of interpreting the claims.  Accordingly, the rejection is maintained. 

Maintained Grounds of Rejection, Modified to Address Claim Amendments,
 No New References Cited
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 5, 9-17, 19, 22, 24, and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watson (US 6,502,699 B1, issued Jan. 2003, previously cited) in view of Blackburn (WO 96/39842, published Dec. 1996, previously cited), Asano et al. (US 6, 136,769, issued Oct. 2000, previously cited), Jobanputra et al. (“Accuracy and Reproducibility of Blood Lead Testing in Commercial Laboratories”, Arch Pediatr Adolesc Med. 1998; 152(6): 548-553. Doi: 10.1001/archpedi.152.6.548, previously cited), Pregozen (US 5,141,803, previously cited), and Klofta et al. (US 6,238,682 B1, previously cited) as evidenced by Hoffman (“Chelation” article at http://www.drhoffman.com/page.cfm/90, published June 23, 2004, accessed June 10, 2012, previously cited).
The instant claims are directed to a method comprising applying a metal contaminant-removing cleanser, obtaining a blood sample, and performing an analysis on the blood sample, as further specified in the claims.
Regarding claims 19 and 22, Watson teaches a method for allowing a medical practitioner to make injections through a patient's skin or to withdraw blood from a blood vessel (see column 1, lines 13-19).  Further, Watson establishes the status of the art stating that typically when an injection is to be made, the patient’s skin must be cleansed with a disinfecting agent, such as an alcohol wipe; then a second disinfecting agent, such as iodine or Betadine, may be applied to the skin prior to the puncturing of the skin with a needle (see column 1, lines 24-36).  It is abundantly clear from Watson’s teachings that it was routine in the art at the time of the invention to clean and disinfect the skin prior to puncturing it with a needle, either for the purpose of injecting material or for drawing blood (see column 2, lines 44-51; column 2, line 61 to column 3, line 1; column 3, lines 19-27; column 4, lines 6-22; and throughout the claims).  It is noted that this process necessarily would have coincided with the application of a contaminant-removing cleanser to the surface of the skin and from subsurface areas including pores, sweat ducts, hair follicles, and sebaceous glands at the site, as required by the pending claims.  Watson does not further elaborate on the contaminant-removing characteristics of the agents used to clean the puncture site.  It is noted that these wipe products do not include additional water as required by claims 15 and 16. 
	However, Blackburn teaches fabric wipes containing a disinfectant formulation wherein the wipes afford disinfection and drying of the skin by the process of wiping a surface (see abstract, in particular); the formulations are directed to cleaning the surface of the skin (i.e., cow teats, see page 3) where sanitization is required as well as facilitating efficient drying through the preferred addition of 1-propanol (see page 7, lines 13-15).  Therefore, wiping a surface such as skin both deposits the cleaning solution and removes any residue by absorption.  In other words, Blackburn teaches the stepwise method of applying the cleanser to a site on the skin.  The cleansers of Blackburn contain chelators such as EDTA.  EDTA may be present in an amount up to 10 mM. See paragraph bridging pages 5 and 6.  Assuming a molecular weight of EDTA in the range of 292-380 (depending on whether one used free-base EDTA or tetrasodium hydrate EDTA), Blackburn taught an amount of EDTA on the order of 0.3-0.4% w/w of an aqueous solution, i.e. an amount within the instantly claimed range of 0.1%-25%. 
Both Watson and Blackburn are directed to skin disinfecting methods.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the wipes as taught by Blackburn in place of the cleanser wipes taught by Watson.  One would have been motivated to do so since Blackburn particularly teaches that the wipes afford disinfection and drying of the skin by the process of wiping the surface with formulations directed to cleaning the surface of the skin (see abstract, in particular, and page 3 of Blackburn).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to optimize the quantity of the contaminant-removing agent in order to optimize efficacy of contaminant control while minimizing negative effects.  One would have been motivated to do so as is routine in the art to perform optimization procedures; see MPEP 2144.05; for example, one would have been motivated to increase the concentration of the active agent in order to impart more activity (i.e., anti-contaminant) into the final product.  
Regarding the limitation that requires the contaminant to be a specified metal, Blackburn teaches EDTA, a chelating agent, in the disclosed formulations.  Hoffman provides evidence that EDTA may be used to chelate lead (limitation of claims 18 and 19).  Moreover, a chelating agent necessarily would have removed a metal contaminant, binding the contaminant to the EDTA present in a cleanser formulation and disposed on a wipe substrate for administration as instantly claimed.
	Regarding the anti-static agent recited in claims 19 and 22 as amended, Watson and Blackburn do not specify an anti-static agent as newly recited in the pending claims.  Further, neither Watson nor Blackburn teaches a cationic surfactant.  Asano cures these deficiencies.
Asano et al. teach liquid detergent formulations suitable for application to the skin, particularly upon addition of skin emollients.  Asano’s formulations include alkoylated quaternary ammonium compounds (column 1, lines 15-17 and column 4, lines 23-40).  Applicant’s own disclosure at page 35, lines 16-17 indicates that surfactants efficiently providing antistatic properties “include all of the quaternary surfactants”.  As to claim 5, it is further noted that Asano teaches cationic surfactants (see abstract, in particular).  Asano et al. teach surfactant mixtures in which cationic surfactants can be implemented to provide advantageous detergency performance over a broader range of water hardness than the cationic surfactants used individually.  These formulations can comprise ancillary humectants and skin emulsifiers as is conventional in topically applicable personal bar and gel formulations (see column 57, lines 13-15 and lines 19-28).  The shorter chain cationics are taught to improve the cleaning performance of anionic surfactants in soft water whereas the higher cationics act to improve hardness tolerance of anionic surfactants thereby improving the cleaning performance of anionic surfactants in hard water (see abstract, in particular; see also, column 60, lines 18-37).  
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to implement the quaternary surfactant (which Applicant indicates to be an anti-static agent as instantly claimed) as taught in the liquid detergent formulations of Asano et al. into the cleaning formulations of Blackburn and methods of Watson; one would have been motivated to do so in order to impart the known surfactant properties (of the alkoylated quaternary ammonium surfactant) as embodied in the formulations of Asano et al. (see column 19, line 8).  Additionally, upon combining these teachings further including a DTPMP phosphonate agent necessarily would have removed a metal contaminant, binding the contaminant to the cleanser formulation and disposed on a wipe substrate as instantly claimed (limitation claim 4 which is rejoined since Asano further teaches the otherwise withdrawn phosphonate species)(limitation of claim 24).  It is noted that Blackburn teaches surfactants generally may be desirably employed (see Blackburn claim 1).
	Regarding the washing and scrubbing steps as instantly recited, Blackburn specifies that the wiping action consisted of grabbing the teat at its base, pulling down and off, turning the hand 90o- and grabbing the teat at its base once again, pulling down and off (see Example 7, page 22, lines 31-34); based on this teaching, it is the Examiner’s position that the artisan would have found the scrubbing steps recited in claims 9 and 10 to have been obvious variations of administering the formulation as taught by Blackburn to the surface of the skin of a given subject.  Washing and scrubbing would be performed as necessary by those of ordinary skill in order to clean the site of Watson prior to breaking the skin.  It would have been within the skill of the ordinary artisan to wipe the surface being cleaned with a cloth to apply the cleanser since one of ordinary skill would have recognized cloths as common means for delivering a cleaning formulation to a surface, and this process would have included the “drying" and “removing” steps as instantly claimed and as taught by Blackburn. Such cloths may be considered physical abrasives, thereby meeting claim 11 also.
	As to the “performing an analysis…” step c of independent claims, which is drawn to accuracy parameters associated with the sampling methodology.  None of the aforementioned references address such analysis and accuracy parameters, however Jobanputra cures this deficiency.  Jobanputra teaches methodology for drawing blood to be tested for lead exposure and further details the state of the art with regard to contamination in the blood sample.  Jobanputra details a testing methodology and specifies the state of the art being that all results are within 4ug/dL of the overall mean for each subject at each blood level lead test (see page 11/17, paragraph 2).
	Watson and Jobanputra are both directed to blood level testing.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the accuracy parameters in the same or similar range taught by Jobanputra in the methods of Watson, Blackburn, and Asano, with a reasonable expectation of success.  One would have been motivated to do so based on Jobanputra’s teaching of a similar range to be the state of the art with regard to acceptable blood level variation.  Moreover, with regard to the precise tolerance allowed, it is the examiner’s position that the overlapping range taught by the cited art meets the claim since “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to claims 12-17, Blackburn specifies that the wiping action consisted of grabbing the teat at its base, pulling down and off, turning the hand 90o- and grabbing the teat at its base once again, pulling down and off (see Example 7, page 22, lines 31-34); based on this teaching, it is the Examiner’s position that the artisan would have found the scrubbing, applying, wiping (and therefore step “ii) dissipating a static charge on the metal contaminant holding the metal contaminant on the skin surface and subsurface areas” as recited for instance in claim 19 as well as the “…effectively counteracts attractive forces between the metal contaminant and the skin surface” claimed functional effect recited at the end of claim 19 for instance, rinsing, re-rinsing, and disinfecting steps of the instant claims to have been obvious variations of administering the formulation as taught by Blackburn to the surface of the skin of a given subject.  It would have been within the skill of the ordinary artisan to wipe the surface being cleaned with a cloth to apply the cleanser since one of ordinary skill would have recognized cloths as common means for delivering a cleaning formulation to a surface. 
	As to the method steps of wiping and scrubbing as in claims 14-17, the altered order of wiping and scrubbing steps as in the instant claims is obvious in view of Blackburn's teaching and in view of the artisan's ability to apply and remove a cleansing formulation.  See Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was held to render prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  
Further regarding claim 11, this wiping method necessarily would have exfoliated dead cells upon application of the formulation.  It would have been obvious to one of ordinary skill in the art at the time the invention was made that the "blood sampling site" being cleaned/de-contaminated as in claim 1 is the surface of the skin, as Applicant regards this cleaning necessary to facilitate the intravenous or intracapillary collection (via piercing of the skin) wherein a clean blood sample is absent of contaminants from the surface of the skin (see instant specification, page 10, lines 12-17).  As to instant claims 16 and 17, for example, it is noted that Blackburn teaches a water rinse to the skin prior to application of the wipe (see example 7, page 22, line 25).  
Further regarding claim 22 and the fabric substrate, Blackburn teaches fabric wipes containing a disinfectant formulation wherein the wipes afford disinfection and drying of the skin by the process of wiping a surface (see abstract, in particular); the formulations are directed to cleaning the surface of the skin (i.e., cow teats, see page 3) where sanitization is required as well as facilitating efficient drying through the preferred addition of 1-propanol (see page 7, lines 13-15).  Therefore, wiping a surface such as skin both deposits the cleaning solution and removes any residue by absorption.  In other words, Blackburn teaches the stepwise method of applying the cleanser to a site on the skin and also removing the cleanser as recited for instance in instant claim 19(a)(iii).
Since a process and its results are inseparable and since the aforementioned references teach the instantly claimed steps of cleaning by applying a cleanser having the instantly claimed components, the cited art also teaches the dissipation of a static charge on a metal contaminant as further recited in step (a)(ii) of claim 19.  However, in regard to the new wherein clause specifying the fabric substrate being formed of a blend of rayon and polyester having the further claimed function, the aforementioned references do not specify this particular fabric substrate.
Pregozen cures this deficiency.  Pregozen teaches a nonwoven wipe product which is impregnated with an aqueous composition including EDTA and further active components (see abstract in particular).  Pregozen teaches the state of the art with regard to wipe materials specifying that rayon polyester blends may desirably be employed (see column 4, line 66 through column 5, line 1).  Pregbozen further specifies that the wet wipes may desirably include loaded aqueous compositions including binders as desired to bind the fibers and maintain wet strength (see first two paragraphs in column 5).  See also Example 1 at column 6, lines 44-48.  
At least Blackburn and Pregozen are directed to cleaning wipe products.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a rayon-polyester blended wipe substrate as a carrier for an aqueous cleaning composition based on Pregozen’s general teaching of these as well as Pregozen’s example 1 utilizing this particular combination.  Furthermore, doing so in combination with the aforementioned aqueous formulation components including EDTA would have reasonably bound the metal contaminant as claimed and further functioned as recited in claim 25 since a product and its properties are inseparable.
Further regarding the antistatic component recited in claims 19 and 22, while Asano specifies that anti-static benefit agents are generally known in the art to be useful in surfactant containing detergent / quaternary ammonium compositions, Asano does not provide sufficient rationale for selecting benzalkonium chloride in particular to be included, as recited in the amended claims.
Klofta et al. cures this deficiency.  Klofta teaches skin lotions having antimicrobial components for application to tissue paper products mitigating potential for skin irritation (see abstract, in particular).  Klofta teaches benzalkonium chloride as a particular quaternary ammonium compound which may be desirably be used as an antibacterial agent.  Since a product and its properties are inseparable, doing so would have incorporated the instantly claimed function of an antistatic agent as well.  See Klofta claim 1, and column 15, lines 50 and 51.
Asano and Klofta are both directed to cleaning compositions comprising quaternary ammonium agents for instance.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute benzalkonium chloride for instance as a particular agent taught by Klofta in place of at least a portion of the genus of quaternary ammonium compounds as surfactant materials taught by Asano as the state of the art.  One would have been motivated to do so to retain the antibacterial functionality taught by Klofta and potentially to boost performance as taught by Asano, with a reasonable expectation of success.  Doing so meets the claim since a product and its properties are inseparable and since rationale different from applicant’s is permissible to render obvious an invention.


Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Watson (US 6,502,699 B1, issued Jan. 2003, previously cited) in view of Blackburn (WO 96/39842, published Dec. 1996, previously cited), Asano et al. (US 6, 136,769, issued Oct. 2000, previously cited), Jobanputra et al. (“Accuracy and Reproducibility of Blood Lead Testing in Commercial Laboratories”, Arch Pediatr Adolesc Med. 1998; 152(6): 548-553. Doi: 10.1001/archpedi.152.6.548, previously cited), Pregozen (US 5,141,803, previously cited), Klofta et al. (US 6,238,682 B1, previously cited), and Delambre et al. (US 2003/0027738 A1) as evidenced by Hoffman (“Chelation” article at http://www.drhoffman.com/page.cfm/90, published June 23, 2004, accessed June 10, 2012, previously cited).
The instant claims are directed to a method comprising cleaning a blood sampling site, obtaining a blood sample, and performing an analysis on the blood sample, as further specified in the claims.
Watson teaches a method for allowing a medical practitioner to make injections through a patient's skin or to withdraw blood from a blood vessel (see column 1, lines 13-19).  Further, Watson establishes the status of the art stating that typically when an injection is to be made, the patient’s skin must be cleansed with a disinfecting agent, such as an alcohol wipe; then a second disinfecting agent, such as iodine or Betadine, may be applied to the skin prior to the puncturing of the skin with a needle (see column 1, lines 24-36).  It is abundantly clear from Watson’s teachings that it was routine in the art at the time of the invention to clean and disinfect the skin prior to puncturing it with a needle, either for the purpose of injecting material or for drawing blood (see column 2, lines 44-51; column 2, line 61 to column 3, line 1; column 3, lines 19-27; column 4, lines 6-22; and throughout the claims).  It is noted that this process necessarily would have coincided with the application of a contaminant-removing cleanser to the surface of the skin and from subsurface areas including pores, sweat ducts, hair follicles, and sebaceous glands at the site, as required by the pending claims.  Watson does not further elaborate on the contaminant-removing characteristics of the agents used to clean the puncture site.  
	However, Blackburn teaches fabric wipes containing a disinfectant formulation wherein the wipes afford disinfection and drying of the skin by the process of wiping a surface (see abstract, in particular); the formulations are directed to cleaning the surface of the skin (i.e., cow teats, see page 3) where sanitization is required as well as facilitating efficient drying through the preferred addition of 1-propanol (see page 7, lines 13-15).  Therefore, wiping a surface such as skin both deposits the cleaning solution and removes any residue by absorption.  In other words, Blackburn teaches the stepwise method of applying the cleanser to a site on the skin.  The cleansers of Blackburn contain chelators such as EDTA.  EDTA may be present in an amount up to 10 mM. See paragraph bridging pages 5 and 6.  Assuming a molecular weight of EDTA in the range of 292-380 (depending on whether one used free-base EDTA or tetrasodium hydrate EDTA), Blackburn taught an amount of EDTA on the order of 0.3-0.4% w/w of an aqueous solution. Blackburn also teaches ethanol page 7, line 12).
Both Watson and Blackburn are directed to skin disinfecting methods.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use the wipes as taught by Blackburn in place of the cleanser wipes taught by Watson.  One would have been motivated to do so since Blackburn particularly teaches that the wipes afford disinfection and drying of the skin by the process of wiping the surface with formulations directed to cleaning the surface of the skin (see abstract, in particular, and page 3 of Blackburn.
Regarding the limitation that requires the contaminant to be a specified metal, Blackburn teaches EDTA, a chelating agent, in the disclosed formulations.  Hoffman provides evidence that EDTA may be used to chelate lead (limitation of claims 18 and 19).  Moreover, a chelating agent necessarily would have removed a metal contaminant, binding the contaminant to the EDTA present in a cleanser formulation and disposed on a wipe substrate for administration as instantly claimed.
	Regarding the anti-static agent recited in claims 19 and 22 as amended, Watson and Blackburn do not specify an anti-static agent as newly recited in the pending claims.  Further, neither Watson nor Blackburn teaches a cationic surfactant.  Asano cures these deficiencies.
Asano et al. teach liquid detergent formulations suitable for application to the skin, particularly upon addition of skin emollients.  Asano’s formulations include alkoylated quaternary ammonium compounds (column 1, lines 15-17 and column 4, lines 23-40).  Applicant’s own disclosure at page 35, lines 16-17 indicates that surfactants efficiently providing antistatic properties “include all of the quaternary surfactants”.  Asano et al. teach surfactant mixtures in which cationic surfactants can be implemented to provide advantageous detergency performance over a broader range of water hardness than the cationic surfactants used individually.  These formulations can comprise ancillary humectants and skin emulsifiers as is conventional in topically applicable personal bar and gel formulations (see column 57, lines 13-15 and lines 19-28)(“a moisturizer” as in claim 26).  The shorter chain cationics are taught to improve the cleaning performance of anionic surfactants in soft water whereas the higher cationics act to improve hardness tolerance of anionic surfactants thereby improving the cleaning performance of anionic surfactants in hard water (see abstract, in particular; see also, column 60, lines 18-37).  Asano further teaches the inclusion of perfumes (see column 40, line 53)(“fragrance”).
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to implement the quaternary surfactant (which Applicant indicates to be an anti-static agent as instantly claimed) as taught in the liquid detergent formulations of Asano et al. into the cleaning formulations of Blackburn and methods of Watson; one would have been motivated to do so in order to impart the known surfactant properties (of the alkoylated quaternary ammonium surfactant) as embodied in the formulations of Asano et al. (see column 19, line 8).  
	It would have been within the skill of the ordinary artisan to wipe the surface being cleaned with a cloth to apply the cleanser since one of ordinary skill would have recognized cloths as common means for delivering a cleaning formulation to a surface, and this process would have included the “drying" and “removing” steps as instantly claimed and as taught by Blackburn.
	As to the “performing an analysis…” step c of independent claims, which is drawn to accuracy parameters associated with the sampling methodology.  None of the aforementioned references address such analysis and accuracy parameters, however Jobanputra cures this deficiency.  Jobanputra teaches methodology for drawing blood to be tested for lead exposure and further details the state of the art with regard to contamination in the blood sample.  Jobanputra details a testing methodology and specifies the state of the art being that all results are within 4ug/dL of the overall mean for each subject at each blood level lead test (see page 11/17, paragraph 2).
	Watson and Jobanputra are both directed to blood level testing.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the accuracy parameters in the same or similar range taught by Jobanputra in the methods of Watson, Blackburn, and Asano, with a reasonable expectation of success.  One would have been motivated to do so based on Jobanputra’s teaching of a similar range to be the state of the art with regard to acceptable blood level variation.  Moreover, with regard to the precise tolerance allowed, it is the examiner’s position that the overlapping range taught by the cited art meets the claim since “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
As to “ii) dissipating a static charge on the metal contaminant holding the metal contaminant on the skin surface and subsurface areas” as well as the “…effectively counteracts attractive forces between the metal contaminant and the skin surface” claimed functional effect recited at the end of claim 19 for instance, rinsing, re-rinsing, and disinfecting steps of the instant claims to have been obvious variations of administering the formulation as taught by Blackburn to the surface of the skin of a given subject.  It would have been within the skill of the ordinary artisan to wipe the surface being cleaned with a cloth to apply the cleanser since one of ordinary skill would have recognized cloths as common means for delivering a cleaning formulation to a surface. 
	However, in regard to the new wherein clause specifying the fabric substrate being formed of a blend of rayon and polyester having the further claimed function, the aforementioned references do not specify this particular fabric substrate.
Pregozen cures this deficiency.  Pregozen teaches a nonwoven wipe product which is impregnated with an aqueous composition including EDTA and further active components (see abstract in particular).  Pregozen teaches the state of the art with regard to wipe materials specifying that rayon polyester blends may desirably be employed (see column 4, line 66 through column 5, line 1).  Pregbozen further specifies that the wet wipes may desirably include loaded aqueous compositions including binders as desired to bind the fibers and maintain wet strength (see first two paragraphs in column 5).  See also Example 1 at column 6, lines 44-48.  
At least Blackburn and Pregozen are directed to cleaning wipe products.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to use a rayon-polyester blended wipe substrate as a carrier for an aqueous cleaning composition based on Pregozen’s general teaching of these as well as Pregozen’s example 1 utilizing this particular combination.  Furthermore, doing so in combination with the aforementioned aqueous formulation components including EDTA would have reasonably bound the metal contaminant as claimed and further functioned as recited in claim 26 since a product and its properties are inseparable.
While Asano specifies that anti-static benefit agents are generally known in the art to be useful in surfactant containing detergent / quaternary ammonium compositions, Asano does not provide sufficient rationale for selecting benzalkonium chloride in particular.
Klofta et al. cures this deficiency.  Klofta teaches skin lotions having antimicrobial components for application to tissue paper products mitigating potential for skin irritation (see abstract, in particular).  Klofta teaches benzalkonium chloride as a particular quaternary ammonium compound which may be desirably be used as an antibacterial agent.  See Klofta claim 1, and column 15, lines 50 and 51.
Asano and Klofta are both directed to cleaning compositions comprising quaternary ammonium agents for instance.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute benzalkonium chloride for instance as a particular agent taught by Klofta in place of at least a portion of the genus of quaternary ammonium compounds as surfactant materials taught by Asano as the state of the art.  One would have been motivated to do so to retain the antibacterial functionality taught by Klofta and potentially to boost performance as taught by Asano, with a reasonable expectation of success.  Doing so meets the claim since a product and its properties are inseparable and since rationale different from applicant’s is permissible to render obvious an invention.
Klofta also teaches sorbic acid and a moisturizer.  Klofta teaches sorbic acid to be equivalent to succinic acid and most preferred organic acid citric acid (see column 12, lines 10, 16, 17).  Accordingly, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute sorbic acid as taught by Klofta for citric or succinic acid as taught by Asano to desirably be included as a builder, with a reasonable expectation of success (see Asano column 20, lines 22 and 25).  An express suggestion is not necessary to substitute one known equivalent for another.
None of the aforementioned references teach cocoamide DEA, also known as cocodiethanolamine.  Delambre cures this deficiency.
Delambre teaches a cleansing wipe for cleaning skin (see abstract, in particular).  Delambre teaches Cocoamide DEA among amphoteric and zwitterionic sulfates which may be desirably used as an emulsifying agent (see [0040] and [0042]).  
	It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute Cocoamide DEA as taught by Delambre in place of the generically disclosed amphoteric surfactants and emulsifiers taught by by Blackburn (see page 7, line 21 for instance) to be useful in wipe formulations.  An express suggestion is not necessary to render such a substitution obvious.

Response to Arguments
	Regarding the rejections under 35 U.S.C. 103 of claims 1-5, 9-17, 19, 22, 24, and 25 as being unpatentable over Watson in view of Blackburn, Asano, Jobanputra, Pergozen, and Klofta as evidenced by Hoffman, Applicant traverses.  Applicant argues that the cited references do not teach an analysis step as recited in claim 19.  Applicant’s characterizations individually of the cited references as outlined on page 9 of 11 of Remarks are noted. Further regarding the rejection of claim 26 further in view of Delambre, Applicant argues that this reference does not cure the alleged deficiency of the aforementioned references.  
In reply, it is maintained that Jobanputra details a testing methodology and specifies the state of the art being that all results are within a specified degree of error or deviation for each subject at each blood level lead test (see page 11/17, paragraph 2).  Moreover, Watson and Jobanputra are both directed to blood level testing, and it is maintained that it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize the accuracy parameters taught by Jobanputra in the methods of Watson, Blackburn, and Asano, with a reasonable expectation of success.  One would have bene motivated to do so based on Jobanputra’s teaching of a similar range to be the state of the art with regard to acceptable blood level variation.
	
Conclusion
	No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617